 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of the 12th day
of August 2019, by and between Bridgford Foods Corporation, a California
Corporation (the “Company”) with a principal place of business at 1308 North
Patt Street, Anaheim, California, and Allan Bridgford (“Consultant”).

 

In consideration of the mutual covenants and agreements hereinafter set forth,
the parties to this Agreement agree as follows:

 

1. Consulting Engagement.

 

(a) Engagement. The Company hereby engages Consultant, and Consultant hereby
accepts such engagement, to perform, during the term and subject to the
conditions of this Agreement, such consulting services as are contemplated by
this Agreement.

 

(b) Consulting Services. Consultant shall consult with and render to the Company
consulting services, including, but not limited to, business development and
strategic partnering. Consultant shall make himself available and shall render
such services at such times and places as mutually and reasonably agreed upon
between the Company and Consultant.

 

(c) Consultant’s Other Obligations. Consultant is free to contract with other
persons and/or entities to provide them with services during the terms of this
Agreement, so long as such services do not directly create a conflict or
interfere with the services provided by Consultant to the Company under this
Agreement. Consultant represents and warrants that Consultant is authorized to
enter into this Agreement and that none of Consultant’s other positions or
relationships will impair Consultant’s ability to render consulting services
under, and to comply with, the terms of this Agreement. Consultant agrees not to
provide or otherwise make available to the Company any confidential or
proprietary information of any such employer or other companies.

 

(d) Conduct. Consultant agrees to conduct the services in conformity with the
highest standards in the industry and all applicable laws.

 

2. Term of Engagement.

 

(a) Term. Consultant’s engagement with the Company shall commence on the date of
retirement from active service and shall continue until terminated by either
Consultant or the Company as hereinafter provided.

 

(b) Early Termination. This Agreement may be terminated at any time by either
the Company or Consultant upon thirty (30) days written notice.

 

3. Consideration.

 

(a) Cash Compensation for Services. The Company shall pay Consultant at the rate
of twenty thousand, eight hundred and thirty-three dollars ($20,833.33) per
month, for services performed by Consultant for the Company pursuant to this
Agreement. Amounts are to be paid monthly.

 

(b) Reimbursement of Expenses. Consultant shall be reimbursed for all reasonable
out-of-pocket expenses incurred by Consultant in rendering such services,
including reasonable travel expenses and third party costs incurred by
Consultant in the course of performing his services hereunder, provided that the
incurrence of such expenses has received the prior written approval of the
Company. Consultant shall be reimbursed within thirty (30) days of the
submission of an expense report in which adequate support is provided for the
expenses to be reimbursed.

 

 

 

 

4. Independent Contractor Status. It is expressly agreed and understood that
Consultant, including his employees and/or subcontractors (if any), is
performing services under this Agreement as an independent contractor for the
Company and neither Consultant nor any of his employees or subcontractors is an
employee or agent of the Company. The Company’s liability hereunder shall be
limited to payment of the fees and expense reimbursements provided in this
Agreement. All liability to the persons actually providing services under this
Agreement or related to the providing of such services, including but not
limited to, payment of wages or other compensation, withholding of taxes and
similar charges related to such wages or other compensation, and worker’s
compensation, shall be the sole responsibility of Consultant.

 

5. Confidential Information.

 

(a) Company Information. Consultant agrees at all times during the term of his
engagement and thereafter to hold in strictest confidence, and not to use,
except for the benefits of the Company, or to disclose to any person, firm or
corporation without written authorization of the Company, any trade secrets,
confidential knowledge, data or other proprietary information relating to
products, processes, know-how, designs, formulas, developmental or experimental
work, data bases, other original works of authorship, customer lists, business
plans, financial information or other subject matter pertaining to any business
of the Company or any of its licensor, licensee or other third party with which
it has a business relationship, including any such information developed
hereunder (hereinafter referred to as “Confidential Information”).

 

(b) Other Employer Information. Consultant agrees that Consultant will not,
during the term of his engagement by the Company, improperly use or disclose any
proprietary information or trade secrets of former or concurrent employers or
companies, and that Consultant will not bring onto the premises of, or provide
to, the Company any unpublished documents or any property belonging to former or
concurrent employers or companies, if any, unless consented to in writing by
said employers or companies.

 

(c) Third Party Information. Consultant recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes the Company and such third
parties, during the term of engagement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation (except as necessary in carrying
out work for the Company consistent with the Company’s agreement with such third
party) or to use it for the benefit of anyone other than for the Company or such
third party (consistent with the Company’s agreement with such third party)
without the prior express written authorization of the Company.

 

6. Ownership of Products and Innovations.

 

(a) Products Assigned to the Company. Consultant agrees that Consultant will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and will assign, and does hereby assign,
to the Company all his right, title, and interest in and to any and all
products, developments, improvements or trade secrets which Consultant may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, and which arise out of or relate
to the services provided hereunder.

 

(b) Maintenance of Records. Consultant agrees to keep and maintain adequate and
current written records of all developments and trade secrets directly related
to the services provided hereunder.

 

(c) Obtaining Patents and Copyright Registrations. Consultant agrees that
Consultant’s obligation to assist the Company to obtain United States or foreign
patents and copyright registrations covering inventions and original works of
authorship assigned to the Company shall continue beyond the termination of this
engagement, but the Company shall compensate Consultant at a reasonable rate for
time actually spent at the Company’s request on such assistance. If the Company
is unable because of Consultant’s legal incapacity, mental or physical
incapacity or for any other reason to secure the relevant signatures to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering product innovations in any such applications
then Consultant hereby authorizes the Company to sign such documents on
Consultant’s behalf, and to do all other lawfully permitted acts to further the
prosecution and issuance of patents or copyright registrations thereon with the
same legal force and effect as if executed by Consultant. The Company shall keep
Consultant informed, at all times, of the status of prosecution of patents
assigned hereunder.

 

 

 

 

7. Returning Company Documents. Consultant agrees that, at the termination of
Consultant’s engagement by the Company, Consultant will deliver to the Company
(and will not keep in Consultant’s possession or deliver to anyone else) any and
all records related to the services provided under this agreement.

 

8. Miscellaneous.

 

(a) Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given or made pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given if sent by recognized
international overnight courier, facsimile or electronic mail, or otherwise
actually delivered, to the following addresses:

 

If to the Company, to:

 

Bridgford Foods Corporation

PO BOX 3773

Anaheim, California 92803

Attention: Corporate Secretary

Email: cmatthews@bridgford.com

 

If to Consultant, to:

 

Allan Bridgford

_________________

_________________

Email: ABridgfordSr@bridgford.com

 

Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice received on a non-business day in the recipient’s
location shall be deemed to have been duly given on the first business day
thereafter, unless sooner received. Any of the parties to this Agreement may
from time to time change its address for receiving Notices by giving written
Notice thereof in the manner set forth above.

 

(b) Certain Disclosures. Consultant acknowledges that he has been informed of
his rights under 18 U.S.C. Section 1833(b) which states in part: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that – (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement is intended by the Company to conflict
with or create liability for actions taken that are permitted under 18 U.S.C.
Section 1833(b).

 

(c) Entire Agreement. This Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, relating to the subject matter of
this Agreement are hereby merged herein. No representations, oral or otherwise,
express or implied, other than those contained in this Agreement, have been
relied upon by any party to this Agreement.

 

 

 

 

(d) Governing Law. This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California, U.S.A. Consultant agrees to the exclusive jurisdiction of the state
and federal courts in California.

 

(e) Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

(f) Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions or interpretation
of this Agreement.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

(h) Specific Performance. Consultant acknowledges and agrees that the Company is
entering into this Agreement because of Consultant’s experience and knowledge,
that no other person has such experience and knowledge, that the Company would
have extreme difficulty in attempting to prove the actual damages suffered by it
as a result of a breach by Consultant of any of his obligations under the
Agreement, and that therefore, in addition to any other remedy at law or in
equity, the Company shall be entitled to seek and receive specific performance
and temporary, preliminary and injunctive relief from any violation of the
provisions of this Agreement from any court of competent jurisdiction without
the necessity of proving the actual amount of damages resulting from such
breach.

 

(i) Attorneys’ Fees. If any action, suit or other proceeding is instituted to
remedy, prevent or obtain relief from a default in the performance by either
party of its obligations under this Agreement, the prevailing party shall
recover all of such party’s attorneys’ fees incurred in each and every such
action, suit or other proceeding, including any and all appeals or petitions
therefrom. As used in this Section 8(i), attorneys’ fees shall be deemed to mean
the full and actual costs of any legal services actually performed in connection
with the matters involved calculated on the basis of the usual fee charged by
the attorney performing such services and shall not be limited to “reasonable
attorneys’ fees” as defined in any statute or rule of court.

 

(j) Assignment. Consultant may not assign the rights, obligations or duties
under this Agreement without the express written consent of the Company, which
consent may be withheld in the Company’s sole discretion, and any attempted or
purported assignment or any delegation of Consultant’s duties or obligations
arising under this Agreement to any third party or entity shall be deemed to be
null and void, and shall constitute a material breach by Consultant of his
duties and obligations under this Agreement. This Agreement shall inure to the
benefit of and be binding upon any successors of the Company by way of merger,
consolidation or transfer of all or substantially all of the assets of the
Company, and any parent, subsidiary or affiliate of the Company to which the
Company may transfer its rights under and pursuant to this Agreement.

 

(k) Waiver. Waiver by either of the parties of any breach of any provision of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereof.

 

(l) Survival of Consultant’s Obligations. The obligations of Consultant
hereunder shall survive the termination of Consultant’s engagement with the
Company and the termination of this Agreement regardless of the reason or cause
for such termination.

 

(m) No effect on other Post-employment agreements. The obligations of the
Company regarding unpaid profit sharing, earned pension benefits or
post-retirement healthcare are not affected by this agreement.

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

 

  COMPANY:       Bridgford Foods Corporation       By: /s/ Raymond F. Lancy  
Name: Raymond F. Lancy   Title: CFO         CONSULTANT       /s/ Allan L.
Bridgford   Allan L. Bridgford

 

 

 

